Title: 27 [i.e. 28] Fryday.
From: Adams, John
To: 


       Dined at the Majors. A pleasant Day.—If we examine critically the little Prospect that lies around us at one view we behold an almost infinite Variety of substances. Over our heads the sun blazes in divine Effulgence, the Clouds tinged with various Colors by the refracted Sunbeams exhibit most beautiful appearances in the Atmosphere, the cultivated Planes and meadows are attired in a delightful Verdure and variegated with the gay enamell of Flowers and Roses. On one hand we see an extensive Forest, a whole Kingdom of Vegetables of the noblest Kind. Upon the Hills we discern Flocks of Grazing Cattle, and on the other hand a City rises up to View, with its Spires among the Clouds. All these and many more objects encounter our Eyes in the Prospect of one Horizon, perhaps 2, or 3 miles in diameter. Now every Animal that we see in this Prospect, Men and Beasts, are endued with most curiously organized Bodies. They consist of Bones, and Blood, and muscles, and nerves, and ligaments and Tendons, and Chile Chyle and a million other things, all exactly fitted for the purposes of Life and motion, and Action. Every Plant has almost as complex and curious a structure, as animals, and the minutest Twigg is supported, and supplied with Juices and Life, by organs and Filaments proper to draw this Nutrition of the Earth. It would be endless to consider minutely every Substance or Species of Substances that falls under our Eyes in this one Prospect. Now let us for a minute Consider how many million such Prospects there are upon this single Planet, all of which contain as great and some a much Greater Variety of animals and Vegetables. When we have been sufficiently astonished at this incomprehensible multitude of substances, let us rise in our Thoughts and consider, how many Planets and Sattellites and Comets there are in this one solar system, each of which has as many such Prospects upon its surface as our Earth. Such a View as this may suffice to show us our Ignorance. But if we rise still higher in our Thoughts, and consider that stupendous Army of fixt Starrs that is hung up in the immense Space, as so many Suns, each placed in Center of his respective system and diffusing his inlivening and invigorating Influences to his whole Choir of Planets, Comets and sattellites, and that each of this unnumbered multitude has as much superficies, and as many Prospects as our Earth, we find our selves lost and swallowed up in this incomprehensible I had almost said infinite Magnificence of Nature. Our Imaginations after a few feignt Efforts, sink down into a profound Admiration of what they cannot comprehend. God whose almighty Fiat first produced this amazing Universe, had the whole Plan in View from all Eternity, intimately and perfectly knew the Nature and all the Properties of all these his Creatures. He looked forward through all Duration and perfectly knew all the Effects, all the events and Revolutions, that could possibly, and would actually take place, Throughout Eternity.
      